— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered April 5, 1983, convicting him of murder in the second degree and manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the prosecution, it is clear that a rational jury could have found that the People had proven beyond a reasonable doubt that the defendant’s actions " 'forged a link in the chain of causes which actually brought about the death’ ” of the decedent (see, Matter of Anthony M., 63 NY2d 270, 280, quoting from People v Stewart, 40 NY2d 692, 697; see, People v Kane, 213 *894NY 260). Contrary to the defendant’s contention, there was no evidence adduced at trial that the decedent’s death was caused by the alleged negligent treatment administered to the decedent by hospital employees (see, Matter of Anthony M., supra, p 280; People v Ross, 117 AD2d 684). Lawrence, J. P., Eiber, Hooper and Spatt, JJ., concur.